Citation Nr: 1639127	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-23 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 24, 2009, for the assignment of a 20 percent evaluation for a dislocated right shoulder with bone spur and degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1989 to December 1993 with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to an increased rating for the right shoulder, service connection for a psychiatric disability, and a total disability rating based on individual unemployability due to service-connected disabilities have been raised by the record in June 2015, February 2016, and July 2016 statements respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The AOJ failed to obtain any VA treatment records for the Veteran's right shoulder prior to April 2010.  Without being able to review the relevant records from the one-year period prior to the Veteran's increased rating claim (September 24, 2008 to September 24, 2009), the Board cannot determine whether a factually ascertainable increase occurred during this period.  As such, the claim must be remanded to obtain any VA treatment records relating to the right shoulder from the one-year period prior to September 24, 2009.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records relating to the Veteran's right shoulder dated from September 24, 2008 to September 24 2009.  All attempts to obtain these records should be documented in the claims file.  If the AOJ is unable to obtain any additional VA treatment records, this must be noted in the claims file and the Veteran and his representative must be notified of such.  

2.  After completing the above action, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







